Citation Nr: 1756456	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claimed of entitlement to service connection for a right long finger disability. 

2.  Entitlement to service connection a right long finger disability, to include arthritis and a recurrent skin growth on the DIP joint.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1983 to September 1992.  His awards and decorations included: two Overseas Service Ribbons; a National Defense Service Medal; a Southwest Asia Service Medal with Three Bronze Stars; a Saudi Arabia Kuwait Liberation Medal; and an Air Assault Badge. The Board sincerely thanks him for his service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from July 2011 and August 2012 of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2011 rating decision denied service connection for left knee gout, and declined to reopen the claim for right long finger.  The August 2012 rating decision, in part, denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

The Veteran testified before the undersigned at a September 2016 Video Conference hearing; a transcript of which is associated with the record.  

The Veteran made his initial claim for service connection for right long finger in September 1992.  The Veteran was notified that the claim was denied on June 9, 1993.  The Veteran did not file a notice of disagreement within one year of this decision, as such it became final.  At the time his claim was denied in June 1993, the record contained his STRs and a notice that the Veteran did not show for his October 1992 VA examination.  The RO found that there was no evidence of a chronic condition.  Since this time, the record now contains a September 2011 private medical record that shows that the Veteran had a volar mass of the right long finger's DIP joint, as well as arthritis.  A November 2011 VA medical record noted that the Veteran had a corn on his right long finger DIP joint.  An October 2011 medical record showed that the Veteran was assessed with a keratinocyte inclusion cyst of the right long finger DIP joint, which was assessed to possibly recur if removed.  In a February 2013 medical record, it was noted that the Veteran had keratinized cysts twice "shaved down" from this area.  As such, the Board finds that new and material evidence that may substantiate the Veteran's claims has been provided.  Thus, the claim for entitlement to service connection for a right long finger disability is reopened.  


FINDINGS OF FACT

1.  A June 1993 rating decision denied service connection for a right long finger disability; the Veteran did not appeal this decision, or provide new and material evidence within one year, and it became final

2.  Additional evidence received more than one year since the June 1993 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for a right long finger disability, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in at least equipoise that the Veteran's right long finger arthritis is  related to service.  

4.  The evidence is in at least equipoise that the Veteran's current residuals of a right knee meniscectomy and arthritis are related to his service-connected left knee disability.  



CONCLUSIONS OF LAW

1.  The evidence received more than one year since the June 1993 rating decision is new and material, and the claim of entitlement to service connection for a right long finger knee disability is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  Service connection for right long finger disability, to include arthritis of the DIP joint, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a).

3.  Service connection for the residuals of a right knee meniscectomy and arthritis, as secondary to a service-connected left knee disability, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Service Connection

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic disabilities (such as arthritis), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331  

II. Right Long Finger,

A. Factual Background

In an August 1981 private medical record, prior to service, the Veteran reported that he hurt his hand playing football.  There was a firm raised area of the first metacarpal.  X-ray of the hand was negative.  He was assessed with a contusion of the right hand. 

In a July 1983 medical pre-screening, the Veteran marked "no" for: any painful or "trick" joints or loss of movement in any joint; and impaired use of arms, legs, hands, and feet.  In the July 1983 entrance examination, the Veteran's upper extremities were found to be normal.  In a report of medical history from this time, the Veteran marked "no" for: swollen painful joints; arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  He marked "yes" for broken bones.  The physician's summary noted that the Veteran had broken his left thumb.  

In a February 1988 STR, it was noted that the Veteran sustained a right long finger injury while playing basketball.  An X-ray showed that there was a dislocation at the PIP joint, and that no fracture was identified.  In another STR from this time, it was noted that the Veteran jammed his right long finger.  The clinician noted that the Veteran dislocated his distal phalanx, and that he was unable to move his DIP joint.  

In periodic examinations from August 1988 and October 1991, the Veteran's upper extremities and other musculoskeletal were found normal.  

In his separation examination, date not recorded, the Veteran's upper extremities, and other musculoskeletal were found normal.  In a report of medical history from that time, the Veteran marked "no" for: swollen painful joints; arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  He marked "yes" for broken bone.  

In June 2010, the Veteran filed a petition to reopen his claim for right long finger.  He reported that he still experienced symptoms related to his in-service injury, and was currently treated for same.  

In an April 2011 VA medical record, the Veteran complained of right third DIP pain.  There was no active synovitis, and the clinician did not suspect inflammatory arthropathy.  The clinician opined that this pain was likely secondary to a past displacement. 

In an August 2011 private medical record, it was noted that the Veteran had a history of a right long finger fracture in service.  X-rays from this time were normal except for a slight prominence on the volar aspect of the proximal phalanx. 

In a September 2011 private medical record, the Veteran reported that he began to experience right long finger discomfort three to four months prior.  He had difficulty with flexion, and a slight deformity was noted.  He was assessed, in part, with: status post DIP dislocation of the right long finger; osteoarthritis of the DIP joint of the right long finger; and a possible cyst or mass of the volar DIP area of the right long finger with diminished flexion.  The clinician opined that the Veteran may have developed some of his arthritis and loss of motion from his in-service injury in the mid-1980s.  The clinician opined that the majority of the Veteran's symptoms stemmed from arthritis and the volar mass.  The clinician concluded that it was somewhat difficult to "pin" the Veteran's symptoms to an injury he sustained 25 years prior.  In a private X-ray study from this time, the Veteran was found to have some minor degenerative changes of the DIP joint of the long finger.  There was no significant degeneration of the MP or PIP joint, and no acute bony injury was evident.  

In an October 2011 VA medical record, the Veteran complained of a long history of right long finger DIP joint pain that was worsened by repetitive motion and cold exposure.  The clinician opined that the Veteran's cold intolerance may be a result of his remote injury and subsequent nerve damage.  In another VA record from this time, no active synovitis was found and the clinician did not suspect inflammatory arthropathy.  The clinician opined that the Veteran's symptoms were likely secondary to a past displacement.  In an April 2012 VA medical record, the Veteran complained of right long finger DIP pain.  It was noted that he did not have active synovitis.  The clinician noted that there was no suspected inflammatory arthropathy, and that these symptoms were likely secondary to past displacement.  

At the September 2016 hearing the Veteran testified that after his in-service injury, he experienced numbness and had difficulty bending his right long finger.  He reported that he had no injuries to that finger since his in-service incident.  

In an October 2016 VA medical record, the Veteran reported that he had an open fracture of his right long finger in service at some point in 1988.  At which time the bone came through the volar aspect of his finger.  It was treated, but it developed into a hyperkeratotic lesion.  He complained of worsening scar symptoms. 

B. Analysis

Upon consideration of the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran's current right long finger arthritis and pain symptoms are related to his in-service displacement.  Notably, VA medical records from April 2011 and April 2012 contained opinions that the Veteran's pain symptoms were likely secondary to a past displacement.  In the September 2011 private medical record, the clinician opined that the Veteran may have developed some of his arthritis and loss of motion from an in-service injury in the mid-1980s.  In an October 2011 VA medical record, the clinician opined that the Veteran's cold intolerance may be a result of his remote injury and subsequent nerve damage.  The Board finds that the Veteran is competent to describe his symptoms of pain and loss of motion, and that such statements are credible lay evidence.  The Board additionally notes that in the September 2011 private medical record the private clinician found that the majority of the Veteran's arthritis and loss motion was related to his arthritis and a possible volar mass.  Thus, giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for arthritis of the right long finger and that this grant of benefits includes the various long finger diagnoses suggested by the record.  

III. Right Knee

A. Factual Background

In the July 1983 medical pre-screening, the Veteran marked "no" for: any painful or "trick" joints or loss of movement in any joint; impaired use of arms, legs, hands, and feet.  He reported that he injured a knee when he was 17, and "had stretched ligaments."  

In the July 1983 entrance examination, lower extremities were noted as abnormal with an indication relating to the left hip and pelvis.  In a report of medical history from this time, the Veteran marked "no" for: swollen or painful joints and trick or locked knee.  He marked "yes" for broken bones.  Physician's summary noted that the broken bone was a left thumb.  

In August 1988 and October 1991 periodic examinations, the Veteran was found to have normal lower extremities.  

In his separation examination, date not recorded, the Veteran's lower extremities were found normal.  In a report of medical history from this time, the Veteran marked "no" for: swollen painful joints; "trick" or locked knee; arthritis, rheumatism, or bursitis; bone, joint or other deformity.  He marked "yes" for broken bone.  

The Veteran's Military Personnel Records show that the Veteran attended air assault school in 1986.  During this time his principle duty was listed as "cook," although he additionally had duties as a petroleum specialist from February 1989 to October 1992.  

In a July 2005 private medical record, the Veteran's right knee had a normal range of motion, and there was no appreciable swelling or bruising.  The joint lines were noted as non-tender.  In an April 2006 private medical record, the Veteran was assessed with right knee gouty arthropathy.  In a March 2009 private medical record, the Veteran complained of a two day history of increasing right knee pain and swelling.  He denied experiencing trauma.  X-rays of the right knee were normal.  The clinician's impression was gouty arthritis of the right knee.  In another X-ray from this time, the right knee was found to have early degenerative changes with questionable chondrocalcinosis at the lateral compartment.  

In a July 2010 statement, the Veteran indicated that he had gout of the bilateral knees.  

In a September 2010 statement, the Veteran indicated that he had pain, swelling, gout, and arthritis of the bilateral knees.  He stated that due to the pain in his left knee, he would place "a lot of pressure" on the right knee.  Due to this pressure, he began to experience some of the left knee symptoms in his right knee.  

In an August 2011 private medical record, the Veteran complained of worsening right knee pain, and denied a history of recent trauma.  He was assessed with moderate osteoarthritis of right knee with chondrocalcinosis.  Upon review of an X-ray, he was diagnosed with chondrocalcinosis and early osteoarthritis. 

In an August 2011 VA imaging study, an MRI of the right knee showed a partial-thickness horizontal tear of the posterior horn of the lateral meniscus, a tiny popliteal cyst, and degenerative changes of the medial patellofemoral compartment. 
In a September 2011 VA medical record, the Veteran was noted to display symptoms consistent with bilateral mild patellar tendonitis. 

In an October 2011 private medical record, the Veteran was noted to have active problems of oligoarticular gout and arthropathy of the knee/patella/tibia/fibula.  

In November 2011 the Veteran underwent a right knee arthroscopy with lateral meniscectomy.  

In the April 2012 VA examination, the Veteran reported that he began to feel some "stress" in his right knee as he was unwittingly favoring his left.  He noted that he felt as if his left knee was the more stable knee.  One morning his right knee had locked, and he later underwent corrective surgery for a meniscal tear.  He denied any injury or other surgery to this knee.  The examiner noted residual signs and/or symptoms due to the Veteran's bilateral meniscectomies included bilateral arthritis.  He had a surgical scar due to the right knee meniscectomy.  The examiner diagnosed the Veteran with bilateral knee crystalline arthropathy, bilateral knee degenerative joint disease, and bilateral meniscal tears.  The examiner opined, in part, that the Veteran's right knee meniscal tear was less likely the cause or result of his service-connected left knee.  The examiner noted that it was reasonable to conclude that the Veteran's bilateral crystalline arthropathy more likely than not resulted in early degenerative joint disease.  Both these conditions also resulted in the meniscal tear.  The examiner found that there was no "compelling data" that indicated that the Veteran's left knee caused the right knee meniscal tear.  This was on the basis that the Veteran reported that "he simply awoke one morning with the [right] knee locked which is consistent with the pre-existing [right] knee pathology precipitating the [right] meniscal tear," and now notes that his left knee is his most stable knee.   

In an April 2013 statement, the Veteran indicated that he was assigned to Air Assault, which required him to jump in and out of helicopters.  He believed that his knees were injured while performing these duties.  

In his December 2013 VA Form 9, the Veteran believed that his current right knee injury was related to his Military Occupational Specialty (MOS), Petroleum Specialist, which he noted required air assault training.  He again noted that he jumped in and out of helicopters.  His right knee disability was related to his service-connected left knee.    

At the September 2016 hearing, the Veteran testified that he did not injure his right knee in service.  He alleged that his right knee was aggravated by his service-connected left knee.  

In a November 2016 opinion, the Veteran's VA primary care provider noted that the Veteran compensated for his left knee pain by placing more stress on his right.  This caused a meniscal tear, and required corrective surgery in 2011.  The clinician opined that the Veteran's right knee pain was more likely than not secondary to his meniscal tear of the right knee, due to the meniscal tear of the left knee.  

B. Analysis

Upon consideration of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee meniscal tear and resulting arthritis was related to his service-connected left knee.  

The Board finds that the Veteran is competent to describe how he compensated for his left knee symptoms and that such statements are credible evidence.  The Board notes that the record has two opinions regarding the etiology of the Veteran's right knee meniscus tear on a direct secondary basis.  The Veteran's treating physician opined that his right knee meniscal tear was related to the additional stress placed on that joint to compensate for his service-connected left knee meniscal injury.  The Board finds that this record is credible and competent evidence as this clinician was the Veteran's primary treating physician, and the opinion took into account the Veteran's statements.  The April 2012 VA examiner found, in part, that there was no direct relationship between the Veteran's right meniscus tear and his service-connected left knee disabilities as the Veteran's explanation of events regarding his right knee meniscal tear suggested that a pre-existing right knee pathology caused same.  Notably the examiner reported that the Veteran preferred his left knee over his right prior to the injury, and that he now found that his left knee was more stable.  However, the Board observes that in September 2010 and 2016 the Veteran claimed that he would favor his right knee due to his left.  Thus, the Board finds that November 2016 opinion is more persuasive and thus dispositive in this case.  As such, service connection for the residuals of a right meniscal tear, as secondary to a service-connected left knee disability, is warranted.  

The Board observes that the April 2012 examiner reported that the Veteran had arthritis due to prior meniscectomies.  Reading this record in the light most favorable to the Veteran, and affording him the benefit of the doubt, the Board finds that the evidence is in at least equipoise that the Veteran's right knee arthritis is related to his service-connected right knee meniscal tear.  As such, service connection for right knee arthritis is warranted.  

The Board acknowledges that the Veteran has also been diagnosed with right knee crystalline arthropathy and chondrocalcinosis during the period on appeal.  This grant of benefits includes the various right knee diagnoses noted in the record as the reported symptoms of pain or limitation of motion are common to these disorders as well and the medical evidence does not distinguish them from the service-connected disabilities granted herein.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, all right knee symptoms have been considered and compensated by the Board's grants of the residuals of a right knee meniscal tear and arthritis.  



ORDER

The claim for entitlement to service connection for a right long finger disability is reopened.  

Service connection for a right long finger arthritis is granted. 

Service connection for the residuals of a right knee meniscal tear and arthritis, as secondary to a service-connected left knee disability, is granted. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


